Citation Nr: 0738276	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-19 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic disabilities 
involving the left foot, left leg, left hand and right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from January 1956 to December 
1956 and National Guard Service thereafter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's service medical records are unavailable.

2.  Efforts to reconstruct the veteran's in-service medical 
history have been undertaken by VA to the fullest extent 
possible.

3.  Chronic disabilities involving the left foot, left leg, 
left hand and right leg were not manifested during the 
veteran's active service.  The veteran has not presented 
competent medical evidence of a nexus between any current 
disability and service. 


CONCLUSION OF LAW

Chronic disabilities involving the left foot, left leg, left 
hand and right leg were not incurred in or aggravated by 
military service, nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

A number of specific disabilities enumerated in the statute 
and in VA regulations are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


Factual Background and Analysis

The veteran maintains that he has chronic disabilities 
involving the left foot, left leg, left hand and right leg 
that had their onset during his time in the service.  Because 
the claims involve similar issues and evidence, and as 
similar legal principles apply, the Board will address them 
in a common discussion.

The veteran's service medical records (SMRs) are not 
available for review, despite the RO's attempt to obtain 
them.  Certification of their unavailability was initially 
received from the National Personnel Records Center (NPRC) in 
1976.  In light of their absence, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the veteran's SMRs are unavailable, the 
veteran's appeal will be decided upon the evidence of record.  

This case hinges on the veteran's credibility.  The veteran 
maintains that because he could speak both French and 
Vietnamese, he was sent to the Saigon Military Mission in 
Vietnam to become a language specialist for the Military 
Assistance Advisory Group (MAAG).  He stated that he went on 
special missions and was used during translations with the 
French Military High Command.  He states that while on 
special mission he was involved in a mine explosion and was 
treated at Clark Hospital in the Philippines for injuries to 
his left foot, left leg, left hand, and right leg.  But as 
discussed fully below, the Board finds that the veteran's 
claim fails because his account of his military service is 
not supported by the evidence of record.  

The veteran's DD 214 shows, he served from January to 
December in 1956 and received an "other than honorable" 
discharge.  He had no overseas or foreign service and there 
are no medals or awards or specialized training or skills 
noted.  The remaining service personnel records do not 
reflect travel orders for assignment to Vietnam, but rather 
show that in September 1956 the veteran was confined by civil 
authorities in Fayetteville, North Carolina, pending the 
results of a trial.  

The only SMR available for review is a January 1958 
enlistment examination for the Montana National Guard, which 
shows no musculoskeletal abnormalities or injuries.  This 
report neither identifies or mentions any disability 
involving injuries to the upper or lower extremities.  It 
would appear that, if the veteran had in fact been treated 
for such injuries, they would have been documented, and he 
would have reported them to service personnel at that time.  
Given that the enlistment examination noted no description of 
the type of injuries that he now details, the available SMR 
does not affirmatively establish that chronic disabilities 
involving the left foot, left leg, left hand, or right leg 
had their onset during military service.

There are essentially no pertinent clinical records 
associated with the claims file until the 1960s when the 
veteran underwent a skin graft of the left foot due to 
infection with gangrenous toes.  It was noted that he had a 
recurrent problem for the same in 1958 and 1961.  A VA 
hospital summary dated in September 1981 shows the veteran 
was hospitalized for left foot ulcer associated with 
cellulitis.  Private treatment records in 1997 show the 
veteran underwent left foot debridement following a motor 
vehicle accident.  These records also show diagnoses of left 
thumb and digit partial amputation, superficial phlebitis of 
the left leg, and sigmoid bone excision of the right foot.

The veteran also submitted copies of operative reports dated 
in August 1956 showing excision of medial sesamoid of the 
right foot and shrapnel excision of the left hand following 
explosion injury on August 27, 1956.  

In July 2005, he submitted a medical opinion from a private 
physician dated in September 2004.  The physician 
corroborated the veteran's reports of injury due to a mine 
explosion in Vietnam in 1956.  He reported that in 1956 he 
had been an army physician at Fort Bragg and had an 
opportunity to review the veteran's military medical records.  
In December 2005, he submitted a second medical opinion from 
a different physician, dated in March 2005.  This physician 
indicated treatment of the veteran since the 1970s.  
According to the opinion the veteran provided copies of SMRs, 
which included an Army Incident Report pertaining to his 
combat situation and injuries sustained in 1956 in Vietnam.  
The physician stated that following service he continued to 
treat the veteran for various disabilities including trans-
metatarsal amputation of the left foot; sigmoid excision of 
the right foot; left thumb and index digit reconstruction; 
and shrapnel excision of both legs, all directly related to 
the veteran's injuries in 1956.  

Other documents in the claims file indicate that the RO 
subsequently advised the Office of Investigations (OIG) of 
the VA Inspector General as to the circumstances of this 
case.  Specifically, the RO advised the OIG that the evidence 
in the claims file clearly showed major discrepancies with 
the veteran's claim.  The RO referred to the August 1956 
operative report noting that L.H.M., M.D., performed the 
surgery.  A computer inquiry in BIRLS indicated that L.H.M. 
was born in December 1944, making him 11 years old at the 
time of the surgery.  Also the surgeon's dates of service 
were from July 1977 to July 1979, well after the veteran's 
brief period of service in 1956.  The RO also noted apparent 
irregularities with the two private medical statements 
submitted by the veteran.  For instance, the statement 
received at the VA in July 2005 was signed and dated in 
September 2004.  It was later revealed that the physician had 
died in April 2005.  Likewise the second statement, received 
at the VA in December 2005, was signed and dated in March 
2005.  It was noted that this physician had died in October 
2005.  The RO noted that both doctor's statements were signed 
and dated prior to the date of their deaths, however the 
veteran did not submit either statement until several months 
after the doctors died.  

The OIG advised the RO that their investigation determined 
that the veteran was not specifically trained, nor was he a 
part of any program, operation or unit with the military in 
Vietnam in the 1950s or any other time.  Rather the records 
indicate the veteran's military service was unremarkable.  He 
entered service in January 1956 and went through basic 
training, advanced training and airborne training at Fort 
Bragg.  In September 1956, while stationed at Fort Bragg he 
and another soldier were arrested by the Fayetteville police 
in North Carolina for burglary and larceny.  Three months 
later the veteran was discharged by the Army.  

The OIG also interviewed the soldier who was arrested with 
the veteran who related that he and the veteran were in 
paratrooper training at the time they were arrested.  
Afterwards he lost contact with the veteran, but did not 
recall the veteran ever speaking a foreign language and 
thought it highly unlikely since they were both just 17-years 
old at the time.  He also did not recall the veteran being 
injured in Vietnam and again thought this highly unlikely as 
they were both in training status and had either started or 
were about to start paratrooper training.  Also if the 
veteran had indeed been injured in August 1956 as claimed he 
would not have been able to take paratrooper training in 
September 1956.  The OIG noted that the veteran was currently 
serving time with the Oregon Department of Corrections since 
May 2004 and closed the investigation.  The case was returned 
to the RO for normal processing.

To that end, the available SMRs and personnel records are 
entirely silent with respect to any overseas or foreign 
service in Vietnam or treatment for injuries in 1956.  The 
Board finds no reason to doubt the accuracy of the available 
service department records, which have been carefully 
reviewed.  Surely if the veteran had in fact been 
hospitalized or treated for injuries sustained in a mine 
explosion in 1956, it defies credibility that it would not 
have been documented or that the veteran would not have 
reported it to service personnel during enlistment for 
examination for the National Guard two years later.  In this 
case, the Board finds that the veteran's statements are 
inherently incredible, and are inconsistent with the 
competent and credible evidence of record.  See Curry v. 
Brown, 7 Vet. App. 59 (1994) [a veteran's version of events 
from past may be of limited credibility and probative value 
in the absence of medical records showing treatment for the 
claimed disorder].  

With the exception of the 1956 surgical report and the 2005 
private medical opinions, no additional evidence that 
discusses the etiology of the veteran's claimed disabilities 
has been obtained and associated with the claims folder.  
Unfortunately the major discrepancies revealed in these 
documents compromise their probative value and call into 
question their credibility.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Indeed, there is nothing in the claims file, which would tend 
to establish that the veteran's claimed disabilities are 
related to his active military service other than lay 
statements.  Again, the Board finds that the inconsistencies 
between the veteran's account of his service and his actual 
service diminish the credibility of his statements thereby 
reducing their probative value.  Also of record are numerous 
lay statement from friends and family attesting that the 
veteran injured both legs and his left hand during service in 
1956.  In general, lay witnesses are only competent to 
testify as to factual matters, such as what symptoms an 
individual manifested at a given time, whereas issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v, Derwinski, 2 Vet.App. 492, 495 
(1992).  However, this lay evidence is based on recollections 
from a point in time as early as 1956 and, because of the 
passage of so much time, the reliability of such 
recollections versus evidence recorded contemporaneously with 
certain events may be called into question.  Moreover, 
because of the foregoing inconsistencies, the Board finds 
that the statements provided by these individuals are not 
credible for the purpose of corroborating the veteran's 
account of in-service experiences.  

For the above reasons, the Board is of the opinion that it 
has fully discharged its obligation to evaluate and discuss 
all of the evidence that may be favorable to the veteran as 
mandated by O'Hare, supra, and that case's progeny.  A 
preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).  Therefore, the appeal is denied.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In numerous letters dated between March 1999 and June 2003, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim[s]." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to service connection for chronic disabilities 
involving the left foot, left leg, left hand, and right leg 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


